        Case 3:17-cv-00108-GPC-MDD Document 1162 Filed 04/15/19 PageID.123389 Page 1 of 3


               1   THEODORE J. BOUTROUS, JR. (SBN 132099)
                   tboutrous@gibsondunn.com
               2   RICHARD J. DOREN (SBN 124666)
               3   rdoren@gibsondunn.com
                   DANIEL G. SWANSON (SBN 116556)
               4   dswanson@gibsondunn.com
                   JASON C. LO (SBN 219030)
               5   jlo@gibsondunn.com
               6
                   JENNIFER J. RHO (SBN 254312)
                   jrho@gibsondunn.com
               7   MELISSA PHAN (SBN 266880)
                   mphan@gibsondunn.com
               8   RYAN IWAHASHI (SBN 284766)
                   riwahashi@gibsondunn.com
               9   GIBSON, DUNN & CRUTCHER LLP
                   333 South Grand Avenue
           10      Los Angeles, CA 90071
           11      Tel: (213) 229-7000
                   Fax: (213) 229-7520
           12
                   CYNTHIA E. RICHMAN (DC Bar No. 492089; Pro Hac Vice)
           13      crichman@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP
           14
                   1050 Connecticut Avenue, N.W.
           15      Washington, DC 20036
                   Tel: (202) 955-8500
           16      Fax: (202) 467-0539
           17      Attorneys for Defendants, Counterclaimants, and
                   Third-Party Plaintiffs Compal Electronics, Inc.,
           18      FIH Mobile Ltd., Hon Hai Precision Industry Co., Ltd.,
                   Wistron Corporation, and Wistron Corporation
           19

           20
                                           UNITED STATES DISTRICT COURT
           21                             SOUTHERN DISTRICT OF CALIFORNIA
           22                                                 Case No. 3:17-cv-00108-GPC-MDD
                    IN RE:
           23                                                  DECLARATION OF MONICA
                                                               HUANG IN SUPPORT OF
           24       QUALCOMM LITIGATION                        MOTION TO SEAL TRIAL
                                                               EXHIBITS
           25

           26

           27

           28

Gibson, Dunn &
                   DECLARAT ION OF LIYUN CHEN IN SUPPORT
Crutcher LLP
                   OF MOT ION T O SEAL T RIAL EXHIBIT S                     CASE NO. 3:17-CV-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 1162 Filed 04/15/19 PageID.123390 Page 2 of 3


               1   I, Monica Huang, hereby declare as follows:
               2         1.     I am the Director of the International Legal Department for Wistron
               3   Corporation (“Wistron”). I make this declaration in support of the parties’ Motion to
               4   Seal Trial Exhibits. I have personal knowledge of the matters set forth in this
               5   declaration, and, if called upon to do so, I would testify competently to them.
               6         2.     I have reviewed the exemplary trial exhibits reference herein and, based
               7   upon my review, determined that the portions sought to redact contain information that
               8   Wistron treats as and considers to be highly confidential business information. I
               9   understand that the parties will be submitting the trial exhibits to the court with
          10       highlighting to indicate the provisions that the parties seeks to seal.
          11             3.     As part of my role at Wistron, I am familiar with Wistron’s supply
          12       agreements with customers, purchase agreements with suppliers, license agreements,
          13       and negotiations and audits related to such agreements, and the efforts that Wistron
          14       takes to ensure that sensitive licensing and pricing and other customer and supplier-
          15       related information is kept confidential. I am also familiar with the nature of Wistron’s
          16       relationships with its customers, suppliers, and licensors.
          17             4.     Wistron seeking to seal personal contact information. It is my
          18       understanding that this type of information is not relevant to the case and would harm
          19       the privacy interests of the individuals involved. (E.g. DTX01350.)
          20             5.     As shown in the proposed redactions, the scope of these requests are
          21       narrowly tailored, with the majority of the documents being made public. It is my
          22       understanding that maintaining the confidential nature of the particular above limited
          23       and narrow redactions that Wistron seeks should not affect the public’s ability to
          24       understand the issues at trial. Therefore, it is my opinion that there is a compelling
          25       reason to seal these portions to avoid causing significant harm to Wistron.
          26             \
          27             \
          28             \
                                                                1
Gibson, Dunn &
                   DECLARAT ION OF MONICA HUANG IN SUPPORT
Crutcher LLP
                   OF MOT ION T O SEAL T RIAL EXHIBIT S                          CASE NO. 3:17-CV-00108-GPC-MDD
        Case 3:17-cv-00108-GPC-MDD Document 1162 Filed 04/15/19 PageID.123391 Page 3 of 3



               1         I declare under penalty of perjmy that the foregoing is true and correct and that
               2   I executed this declaration on April 15, 2019 in San Diego, California
               3
               4
               5
               6
               7
               8
               9
           10
           11
           12
          13
          14
           15
          16
           17
           18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28
                                                              2
Gibson, Dunn &
                   DECLARATION OF MONICA HUANG IN SUPPORT
Crutcher LLP
                   OF MOTION TO SEAL TRIAL EXHIBITS                          CASE NO. 3:I7-CV-00108-GPC-MDD
